Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 1 of 67   PageID #:
                                    249
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 2 of 67   PageID #:
                                    250
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 3 of 67   PageID #:
                                    251
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 4 of 67   PageID #:
                                    252
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 5 of 67   PageID #:
                                    253
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 6 of 67   PageID #:
                                    254
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 7 of 67   PageID #:
                                    255
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 8 of 67   PageID #:
                                    256
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 9 of 67   PageID #:
                                    257
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 10 of 67   PageID #:
                                     258
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 11 of 67   PageID #:
                                     259
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 12 of 67   PageID #:
                                     260
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 13 of 67   PageID #:
                                     261
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 14 of 67   PageID #:
                                     262
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 15 of 67   PageID #:
                                     263
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 16 of 67   PageID #:
                                     264
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 17 of 67   PageID #:
                                     265
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 18 of 67   PageID #:
                                     266
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 19 of 67   PageID #:
                                     267
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 20 of 67   PageID #:
                                     268
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 21 of 67   PageID #:
                                     269
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 22 of 67   PageID #:
                                     270
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 23 of 67   PageID #:
                                     271
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 24 of 67   PageID #:
                                     272
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 25 of 67   PageID #:
                                     273
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 26 of 67   PageID #:
                                     274
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 27 of 67   PageID #:
                                     275
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 28 of 67   PageID #:
                                     276
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 29 of 67   PageID #:
                                     277
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 30 of 67   PageID #:
                                     278
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 31 of 67   PageID #:
                                     279
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 32 of 67   PageID #:
                                     280
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 33 of 67   PageID #:
                                     281
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 34 of 67   PageID #:
                                     282
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 35 of 67   PageID #:
                                     283
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 36 of 67   PageID #:
                                     284
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 37 of 67   PageID #:
                                     285
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 38 of 67   PageID #:
                                     286
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 39 of 67   PageID #:
                                     287
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 40 of 67   PageID #:
                                     288
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 41 of 67   PageID #:
                                     289
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 42 of 67   PageID #:
                                     290
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 43 of 67   PageID #:
                                     291
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 44 of 67   PageID #:
                                     292
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 45 of 67   PageID #:
                                     293
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 46 of 67   PageID #:
                                     294
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 47 of 67   PageID #:
                                     295
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 48 of 67   PageID #:
                                     296
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 49 of 67   PageID #:
                                     297
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 50 of 67   PageID #:
                                     298
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 51 of 67   PageID #:
                                     299
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 52 of 67   PageID #:
                                     300
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 53 of 67   PageID #:
                                     301
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 54 of 67   PageID #:
                                     302
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 55 of 67   PageID #:
                                     303
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 56 of 67   PageID #:
                                     304
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 57 of 67   PageID #:
                                     305
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 58 of 67   PageID #:
                                     306
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 59 of 67   PageID #:
                                     307
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 60 of 67   PageID #:
                                     308
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 61 of 67   PageID #:
                                     309
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 62 of 67   PageID #:
                                     310
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 63 of 67   PageID #:
                                     311
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 64 of 67   PageID #:
                                     312
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 65 of 67   PageID #:
                                     313
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 66 of 67   PageID #:
                                     314
Case 1:18-cv-00502-JAO-KJM Document 1-7 Filed 12/26/18 Page 67 of 67   PageID #:
                                     315
